PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,220,279
Issue Date: January 11, 2022
Application No. 16/031,556
Filing or 371(c) Date: 10 Jul 2018
Attorney Docket No. 21066-142688 (BRN050US)  

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received November 15, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n 10/22/21, Applicant filed a . . . Petition to Withdraw the Application from Issue After Payment of the Issue Fee, which resulted in a blank acknowledgment receipt.  Applicant’s Representative contacted the USPTO and was informed that the initial submission was not successful and was instructed to refile.  Applicant refiled but was charged for both filings”. 

A review of the Office records for the above-identified application shows that applicant made an attempt to file a Petition to Withdraw the Application from Issue on October 22, 2021, however the papers were not uploaded into IFW, but the fees were received.  A second filing was made on the same date of October 22, 2021, along with an additional petition fee.  The petition was auto-granted on October 22, 2021.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on January 10, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions